Title: From Alexander Hamilton to Rufus King, [20 April 1796]
From: Hamilton, Alexander
To: King, Rufus


[New York, April 20, 1796]
Dr. Sir
Yesterdays Post brought me a letter from you which gave me pleasure. The papers will apprize you of the proceedings of the Merchants & Traders here on yesterday. There is among them also “unexampled unanimity” & as far as I can judge the current is in our favour throughout the City. Persons to day are going through the different wards.
Yrs. sincerely
A HamiltonApril 20. 1796
P.S. Our friends in the House will do well to gain time.

Rufus King Esq
 